Citation Nr: 0102164	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  91-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected left knee medial 
meniscectomy with degenerative arthritis.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected right patellofemoral 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1981.  

This appeal arises from a June 1990 rating decision which 
granted an increased rating to 10 percent for the service-
connected left knee disability under Diagnostic Code 5257 and 
denied an increase in the noncompensable evaluation then 
assigned for the service-connected right knee disability.  A 
personal hearing at the RO was held in October 1990.  The 
Board remanded the appeal to the RO for additional 
development in August 1992, December 1994, and July 1998.  

By rating action in October 1999, the RO assigned an 
increased rating to 10 percent for the service-connected 
right knee disability and denied an increase in the 10 
percent rating assigned for the left knee disability.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain and swelling with no more than mild 
instability and arthritis; limitation of actual or functional 
extension to five degrees or greater or limitation of actual 
or functional flexion to less than 60 degrees is not 
demonstrated.  

2.  The veteran's right knee disability is manifested by 
complaints of pain with activity; but without instability or 
arthritis; limitation of actual or functional extension to 
five degrees or greater or limitation of actual or functional 
flexion to less than 60 degrees is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate evaluation 
of 10 percent and no greater for service-connected left knee 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5003, 5260-
5261 (2000).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of left knee medial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Code 5257 (2000).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Codes 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in January 1982, service connection was 
established for post operative left medial meniscectomy with 
patellofemoral stress syndrome and right patellofemoral 
stress syndrome, rated 10 percent and noncompensably 
disabling, respectively, each effective from September 30, 
1991, the day following the veteran's discharge from service.  
The veteran was notified of this decision and did not appeal.  

By rating action in January 1983, the RO reduced from 10 
percent to noncompensable the evaluation assigned for the 
left knee disability, effective from May 1, 1993.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

A VA Discharge Summary (for psychiatric treatment) in March 
1990 noted that the veteran reported worsening pain in the 
left knee with weight bearing and occasional "giving out" 
of the knee.  X-ray studies of the left knee showed minimal 
degenerative changes and probable loose body in the knee 
joint.  The report indicated that the veteran would be 
scheduled for an orthopedic consult.  

On VA orthopedic examination in March 1990, the veteran 
reported that he had chronic left knee pain and problems with 
his right knee.  On examination, overall configuration and 
alignment of the left knee was normal.  There was no limp or 
increased intra-articular fluid.  The joint lines in the left 
knee were negative to pressure.  X-ray studies showed an 
ossicle in the center of the left knee suggestive of a loose 
body.  The impression included suspected loose body in the 
left knee.  

An arthrogram of the left knee in April 1990 revealed a 
Baker's cyst and evidence of prior partial meniscectomy of 
the medial meniscus.  The report indicated that the density 
overlying the tibial spines was not definitively identifiable 
as a loose body, but could not be ruled out.  

A follow-up VA orthopedic consultation report in April 1990 
indicated that the arthrogram suggested a possible loose body 
anterior to the tibial spines and some changes in the 
meniscus which may represent further fraying, although the 
study was not clear.  The examiner indicated that he would 
make arrangements for the veteran to be seen at the knee 
specialty clinic in Salt Lake City for further arthroscopic 
evaluation.  

By rating action in June 1990, the RO assigned an increased 
rating to 10 percent for the veteran's left knee disability 
under Diagnostic Code 5257, effective from March 15, 1990, 
and denied an increased (compensable) evaluation for the 
service-connected right knee disability.  

At the personal hearing in October 1990, the veteran 
testified that his knees were painful when they would pop and 
grind, and that he had occasional swelling and weakness in 
both knees.  He testified that the recent back surgery he had 
seemed to relieve the sharp stabbing pains in his knee 
joints.  (T p.6).  The veteran reported that his left knee 
caused him more problems that the right.  (T p10).  

When examined by VA in December 1993, the veteran reported 
that his right knee pain had almost totally subsided since 
his back surgery, and that he had occasional "twinges" in 
his left knee, but no inhibition of function or work status.  
On examination, there was a well-healed medial arthrotomy 
scar on the left knee with lipping of the medial tibial 
plateau and tenderness in the area.  There was no deformity 
or tenderness in the right knee.  The veteran had full range 
of motion in both knees with extension to minus 5 degrees and 
flexion to 140 degrees, bilaterally.  There was no effusion 
or instability in either knee, and no atrophy.  X-ray studies 
showed early medial joint narrowing with degenerative 
arthritic changes in the left knee.  The right knee was 
within normal limits.  The impression was right knee 
chondromalacia, resolved at present.  

On VA (spine) examination in May 1995, muscle strength in the 
lower extremities was considered invalid, though the examiner 
opined that the veteran had grade 5 power in all muscles 
below the knees.  The examiner also noted that he detected no 
difficulty with the anterior compartment of the right or left 
leg.  

On VA examination of the veteran's spine in February 1996, 
flexion of the left knee was to 100 degrees, extension was 
full, and there was no significant evidence of swelling.  
There was very slight popliteal tenderness in the left knee.  

VA medical records associated with the claims file in 
February 1999, include an orthopedic progress note dated in 
June 1990.  At that time, the veteran reported localized pain 
primarily at the medial aspect of the left knee, with 
occasional locking and giving way.  The veteran denied any 
recent injury or effusion.  On examination, the veteran had 
full range of motion and a little pop at the patellofemoral 
joint, laterally.  McMurray's sign was negative, and there 
was no evidence of ligamentous instability.  The examiner 
commented that the veteran was thought to have post 
meniscectomy syndrome and early degenerative changes of the 
medial compartment but that his arthrogram confirmed a 
complete meniscectomy, and there was no reason to suspect 
that there was anything getting caught in the medial 
compartment.  The lateral compartment was without symptoms.  
The examiner opined that the veteran would not benefit from 
any additional surgery and recommended a program of 
quadriceps and hamstring strengthening exercises.  The 
examiner commented that there was no need for further 
evaluation at the Salt Lake City clinic and that the veteran 
could be followed in Idaho.  The veteran was continued on 
anti-inflammatory medications, as needed.  

On VA examination in June 1999, the examiner noted that he 
had reviewed the claims file.  The examiner also noted that 
the veteran was wheelchair bound since December 1998 after 
sustaining a severe pelvic and right femur fracture.  The 
veteran had recent right femur surgery for nonunion and had 
been strictly nonweightbearing and in a wheelchair since that 
time.  Prior to this, the veteran was ambulatory.  The 
veteran reported progressive pain in the left knee since 
1978, including medial joint line grinding, swelling, and 
activity related pain.  He related occasional limping on the 
left side, and debridement of the left knee in 1990.  Since 
then, the veteran had persistent symptoms of degenerative 
arthritis, including pain with activity and some deformity 
and swelling.  The veteran reported easy fatigability in the 
left leg and knee with some pain when he was active.  He also 
reported right knee pain with activity which was relieved 
with rest.  The veteran indicated that he had difficulty 
going up and down stairs and occasional popping and grinding, 
but no catching, locking, or giving way.  He said his 
symptoms were aggravated with activity and relieved with 
rest.  

Examination of the left knee revealed mild varus alignment 
and mild effusion.  Range of motion was from 0 to 120 
degrees, both actively and passively.  The medial joint line 
was tender and the lateral joint was nontender.  The lateral 
ligaments were stable and nontender.  Lachman's sign and 
pivot shift testing were negative.  The posterior cruciate 
ligament was intact with posterior drawer.  There was mild 
atrophy of the quadriceps group, and increased pain with 
resisted flexion and extension of the knee.  The veteran's 
gait could not be evaluated because of strict 
nonweightbearing on the right side.  There was some mild easy 
fatigability noted and increased pain with resisted motion of 
the knee.  

Range of motion of the right knee was significantly limited 
due to the extensive surgery to the veteran's right femur.  
The examiner noted that while active and passive motion was 
from 0 to 80 degrees, this was due largely to the recent 
right femur surgery.  There was no effusion or joint line 
tenderness.  Collateral ligaments were stable and nontender, 
and Lachman's sign and pivot shift testing were negative.  
There was mild retropatellar compression tenderness, and mild 
to moderate crepitation from the patellofemoral joint.  There 
was increased pain with resisted flexion and extension of the 
knee.  X-ray studies showed mottled osteopenia in the medial 
aspect of the right knee of unknown significance.  
Subchondral osteopenia could be seen with different 
arthritidis or infections, although the joint space appeared 
preserved, making this less likely.  This also could be seen 
with disuse osteopenia or marrow replacement process.  There 
was mild joint space narrowing in the medial compartment of 
the left knee consistent with mild degenerative changes.  The 
diagnoses included degenerative arthritis of the left knee 
and patellofemoral syndrome of the right knee with anterior 
knee pain.  The examiner estimated that there was an 
additional 20 degrees of limitation of motion in the left 
knee for functional loss under the criteria discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and an additional 10 
degrees loss of motion in the right knee.  However, the 
examiner noted that the recorded range of motion in the right 
knee was limited due to the femur fracture and not the 
underlying knee disorder.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  In the instant case, the Board is satisfied that the 
RO has developed the case in accordance with the Act.  The 
veteran has undergone VA examinations, VA outpatient 
treatment records have been obtained, and he has provided 
testimony at a personal hearing before the RO in October 
1990.  The record is complete, and the Board finds that there 
is no further duty to assist the veteran in the development 
of this claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  In addition, the VA has a duty to 
acknowledge all regulations which are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. 
§ 4.1 requires that each disability be viewed in relation to 
its history, and that there be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.2 requires that medical reports be interpreted in light 
of the whole-recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  Additional applicable criteria provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (2000).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2000).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).  


Analysis

Left knee

By rating action in June 1990, the RO assigned an increased 
rating to 10 percent for the veteran's left knee disability 
under DC 5257, effective from March 15, 1990, the date of 
receipt of his reopened claim.  Thereafter, by rating action 
in October 1999, the RO concluded that the veteran's left 
knee disability did not warrant an increased rating higher 
than 10 percent under any of the applicable rating criteria 
for the knee, including Diagnostic Codes (DC) 5010 and 5257.  
The RO's assignment of two diagnostic codes for the left knee 
reflects the presence of two distinct disabilities affecting 
the left knee.  That is, traumatic arthritis and instability.  

In this regard, the Board notes that General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Moreover, in Esteban 
v. Brown, 6 Vet. App. 259 (1994), it was determined that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Therefore, the Board 
must consider whether the veteran is entitled to separate 
ratings under the appropriate rating codes for traumatic 
arthritis and instability.  

As noted above, the veteran was assigned a 10 percent 
evaluation for his service-connected left knee disability 
under the provisions of DC 5257 which provides as follows:  

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

In order to receive a rating in excess of 10 percent under DC 
5257, the veteran would have to demonstrate at least moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability.  When examined by VA in June 1990 and in 
December 1993, there was no instability of the left knee.  In 
June 1999, the veteran was noted to have stable lateral 
ligaments and an intact posterior collateral ligament on 
posterior Drawer sign.  Lachman's test, an anterior drawer 
test for cases of severe knee injury performed at 20 degrees 
of flexion, was negative.  See Dorland's Illustrated Medical 
Dictionary, 1677 (28th ed. 1994).  Pivot shift was also 
negative.  Inasmuch as not more than slight instability in 
the left knee is shown, a rating in excess of 10 percent 
under DC 5257 is not warranted.  

The Board must also consider whether the veteran is entitled 
to a separate rating under the provisions of DC 5010 for 
traumatic arthritis.  Traumatic arthritis is rated under 
Diagnostic Code 5003, the code for degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2000).  Diagnostic Code 5003 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:
    With X-ray evidence of involvement of 2 or more major 
joints      20
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints      10
     or 2 or more minor joint 
groups............................
  Note (1): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.

The rating criteria for limitation of motion of the knee are 
as follows:  

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°.............................................................................    
30
  Flexion limited to 
30°.............................................................................    
20
  Flexion limited to 
45°.............................................................................    
10
  Flexion limited to 
60°.............................................................................     
0

5261  Leg, limitation of extension of:  
  Extension limited to 
45°..........................................................................    50   
  Extension limited to 
30°..........................................................................    40   
  Extension limited to 
20°..........................................................................    30   
  Extension limited to 
15°..........................................................................    20   
  Extension limited to 
10°..........................................................................    10   
  Extension limited to 
5°............................................................................      0   

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2000).  

On the VA examinations conducted during the pendency of this 
appeal, the most severe limitation of motion in the left knee 
was flexion limited to 100 degrees; extension was not shown 
to be impaired to any significant degree on any of the 
examinations.  (See February 1996 VA examination).  When 
examined by VA in February 1996, there was no evidence of 
swelling, only slight popliteal tenderness, and no evidence 
of any painful motion.  On the most recent VA examination in 
June 1999, both active and passive flexion was possible to 
120 degrees.  Extension was to 0 degrees.  There was some 
slight swelling in the knee joint with demonstrable pain on 
motion.  The examiner opined that the veteran had an 
estimated 20 degrees of additional loss of motion under the 
criteria enunciated in DeLuca.  Thus, the total range of 
motion loss on this examination showed flexion limited to 100 
degrees.  

In order to assign a 10 percent rating under the criteria for 
limitation of motion, flexion must be limited to 45 degrees 
or less, or extension limited to 10 degrees or more.  
Therefore, the veteran is not entitled to a compensable 
schedular rating based on applicable criteria pertaining to 
limitation of motion of the knee.  However, as there is 
evidence of arthritis and painful motion in the left knee, 
the veteran is entitled to a separate rating of 10 percent 
under DC 5010-5003.  

Right knee

In order to receive a higher evaluation for the right knee 
under DC 5257, the veteran would have to demonstrate 
impairment of the knee due to recurrent subluxation or 
lateral instability to at least a moderate degree.  In this 
regard, the clinical findings from the VA examinations 
conducted during the pendency of this appeal do not show any 
evidence of subluxation or lateral instability.  Therefore, a 
rating in excess of 10 percent for the right knee under DC 
5257 is not warranted.  

Furthermore, there is no evidence of arthritis established by 
x-ray findings, ankylosis or fixation of the right knee 
joint, or any limitation of motion in the right knee to a 
compensable degree.  Accordingly, a rating in excess of the 
10 percent currently assigned could only be assigned if 
permitted under the guidelines of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Prior to the veteran's recent right femur fracture and hip 
injury, the medical evidence of record shows that the veteran 
had full range of motion in the right knee.  When examined by 
VA in June 1999, the examiner noted that the veteran's range 
of motion in the right knee was significantly limited due to 
extensive surgery to his right femur.  Active and passive 
flexion was possible to 80 degrees.  The examiner estimated 
that the veteran had an additional 10 degrees of functional 
limitation of motion in the knee due to the factors discussed 
in DeLuca.  However, he opined that the recorded loss of 
motion was due to his femur fracture and not the underlying 
right knee disability.  

Assuming, for purposes of discussion, that all of the right 
knee findings on the recent VA examination were part and 
parcel of the service-connected disability, the totality of 
symptomatology do not satisfy the criteria for a compensable 
rating under any of the diagnostic codes pertaining to 
limitation of motion.  Even with the additional functional 
loss under DeLuca as estimated by the examiner in June 1999, 
the veteran still does not have limitation of flexion to 45 
degrees or less, or limitation of extension of 10 degrees or 
greater.  

The absence of any significant clinical findings 
notwithstanding, the RO, in October 1999, assigned an 
increased rating to 10 percent for the right knee disability 
based on functional impairment due to pain under DeLuca.  The 
Board finds no additional basis for the assignment of a 
rating in excess of 10 percent for the right knee disability.  
Accordingly, an increased rating for the veteran's service-
connected right knee disability is denied.  


ORDER

A separate 10 percent evaluation for the service-connected 
left knee arthritis is granted under Diagnostic Codes 5010-
5003, subject to VA regulations concerning the payment of 
monetary benefits.  

An increase in the 10 percent evaluation assigned for the 
service-connected residuals of left knee medial meniscectomy 
under Diagnostic Code 5257 is denied.  

An increased rating for service-connected right 
patellofemoral syndrome is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

